Citation Nr: 9921647	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  95-30 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from November 1972 to 
February 1974.

The instant appeal arose from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in New Orleans, Louisiana, which denied a claim to reopen a 
claim for service connection for a mental disorder.  This 
case was recharacterized as a service connection claim by the 
Board of Veterans' Appeals (Board) in November 1997 and was 
remanded for further development.

The Board notes that the issue in this case was previously 
characterized by the Board as entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).  However, service 
connection for major depressive disorder with psychotic 
features was granted in a June 1998 rating decision, and a 
100 percent schedular disability evaluation was assigned.  
Nevertheless, it remains the contention of the veteran's 
representative that a separate grant of service connection is 
warranted for PTSD.  Since the June 1998 decision constituted 
a full grant of the benefits sought on appeal as to the issue 
of entitlement to an acquired psychiatric disorder other than 
PTSD, it will not be addressed here by the Board.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
appellant engaged in combat with the enemy during his period 
of active duty.

2.  There is no evidence, including the available service 
records, which corroborates the veteran's reported stressor 
incidents.

3.  Post-service medical treatment records show diagnoses of 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1110, compensation will be provided if it 
is shown that the appellant suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  However, a current 
disability must exist.  Rabideau v. Derwinski, 2 Vet.App. 141 
(1992).  Moreover, service medical records must show the 
claimed disability and there must be medical evidence that 
links a current disability with events in service or with a 
service-connected disability.  Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).

The Board has reviewed VA treatment records dated from 
February 1995 to April 1997.  From April 11, 1995, to April 
21, 1995, the veteran was hospitalized at the VA Medical 
Center (MC) in New Orleans, Louisiana.  The admission 
diagnoses included rule out PTSD.  

Following his discharge from the hospital in April 1995 a VA 
psychological report was performed for the purposes of 
psycho-diagnostic assessment.  The veteran stated that while 
he was stationed in Geissen, Germany, three close friends, 
all of whom were African-American and all of whom played in a 
band with him, left the guard position where they had been 
standing with the veteran.  The veteran remained at his post 
because his relief was delayed.  His three friends' bodies 
were found machine-gunned to death.

The veteran stated that his friends had been threatened 
earlier by German policemen who did not want them dating 
German women, and the veteran believed that no genuine 
investigation was ever performed.  A review of the veteran's 
service medical records does not show any confirmation of 
this reported event.  Following this incident he became 
emotionally distraught and was returned to the United States.  
At the time of the psychological evaluation he reported 
hearing voices of his dead friends, and he admitted thought 
insertion and withdrawal.

The veteran took the Minnesota Multiphasic Personality 
Inventory-2 (MMPI-2), the Shipley Institute of Living Scale, 
the Beck Depression Inventory, the Speilberger State and 
Trait Inventories for Anger and Anxiety, the Mississippi 
Scale, and the Impact of Events Scale.  The MMPI-2 validity 
scores showed that the veteran was overwhelmed and panicked 
by his symptoms and that he also may have been exaggerating.  
His sleep and concentration were affected.  One of three Axis 
I diagnoses was chronic, severe PTSD.

Subsequent VA treatment records also assessed PTSD.  A 
September 1995 written statement from J. Simpson, M.D., the 
Chief, Mental Hygiene and Social Work Service of the VA 
Outpatient Clinic in Baton Rouge, Louisiana, stated that the 
veteran had been under his care since December 1994 and that 
the veteran was undergoing treatment for chronic, severe 
PTSD.

In June 1996 the RO requested the veteran to provide further 
information in order to verify the stress-producing event he 
had reported.  The veteran provided information regarding his 
unit assignment and indicated that three of his friends had 
been shot by the German police.  He indicated that he was 
uncertain as to the specific date of the incident, but he 
suggested that it occurred in September 1973.  He attempted 
to provide the names of the three friends, but he indicated 
that he was uncertain of their full names and the proper 
spelling of the names.  The RO attempted to develop 
corroborating documentation from the National Personnel 
Records Center (NPRC).  The NPRC responded by providing the 
veteran's service administrative records which did not reveal 
any confirmation of the reported event.

The veteran was hospitalized at the VAMC in Gulfport, 
Mississippi, from December 12, 1996, to December 24, 1996.  
He stated in a written statement received in February 1997 
that his hospitalization was for treatment of PTSD; however, 
the discharge diagnosis was depression by history, not PTSD.  
He was discharged against medical advice.

Pursuant to the Board's May 1997 remand, the veteran 
underwent a VA PTSD examination in January 1998.  The 
examiner reviewed the claims folder.  The examiner found that 
"[t]he veteran endorsed many of the symptoms of PTSD, and 
although the veteran did not actually witness the event [the 
reported killing of his friends], merely being informed of 
the event is sufficient criteria for a criterion traumatic 
experience by DSM-IV standards."  A number of diagnostic 
tests were performed.  The veteran's PTSD symptoms included 
recurrent dreams, thinking about the incident daily, a sense 
of estrangement from others, depression, a restricted range 
of affect, and hyperarousal.  The Axis I diagnoses were major 
depressive disorder with psychotic features and PTSD.

The examiner concluded that while the veteran met the 
criteria for PTSD, the symptoms of PTSD and depression 
"overlap to a considerable degree."  As noted above, 
service connection for major depressive disorder with 
psychotic features was granted in a June 1998 rating 
decision, and a 100 percent schedular disability evaluation 
was assigned.  VA regulations state that "the evaluation of 
the same manifestation under different diagnoses are to be 
avoided."  38 C.F.R. § 4.14 (1998).

Based on the facts of this case, the Board finds that the 
appellant satisfied his initial burden of submitting a well-
grounded PTSD claim because he has submitted medical evidence 
of a current disability; lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability.

Service connection for [PTSD] requires 
medical evidence establishing a clear 
diagnosis of the condition, credible 
supporting evidence that the claimed 
inservice stressor actually occurred, and 
a link, established by medical evidence, 
between current symptomatology and the 
claimed inservice stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the 
veteran engaged in combat or that the 
veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar 
combat citation will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.

38 C.F.R. § 3.304(f) (1998).

The Board finds that the veteran is not shown to have 
"engaged in combat with the enemy".  A review of the 
veteran's statements indicated that he has not asserted that 
he engaged in combat with the enemy.  Service department 
evidence does not show that the veteran engaged in combat, 
and the veteran was not awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation.  Thus, he is 
not shown to have "engaged in combat with the enemy", based 
on the existing record.

Where VA determines that the veteran did not engage in combat 
with the enemy, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressors.  Instead, the record must contain "credible 
supporting evidence" which corroborates the veteran's 
testimony as to the occurrence of the claimed stressor.  
Moreau v. Brown, 9 Vet.App. 389, 395 (1996); Doran v. Brown, 
6 Vet. App. 283 (1994).  This evidence "need not be found 
only in service records." Cohen v. Brown, 10 Vet. App. 128 
(1997).

As the Board has determined that the veteran did not engage 
in combat with the enemy, credible supporting evidence is 
required to establish the occurrence of the alleged stressor 
involving the death of three friends in Germany.  There is no 
such credible supporting evidence of record which 
corroborates the veteran's claimed stressor.  While recent VA 
physician's reports found the veteran's reported history and 
symptoms adequate for a diagnosis of PTSD, a medical opinion 
based on postservice examination of veteran cannot help 
establish "actual" occurrence of in-service stressor.  Moreau 
v. Brown, 9 Vet.App. 389, 395-96 (1996).

VA has made an unsuccessful attempt to develop credible 
supporting evidence to establish the occurrence of the 
alleged stressor.  Information provided by the NPRC did not 
corroborate or reveal any specific stressors.  Further, the 
veteran was unable to provide the specific date of the 
incident, even to the month, and he was also unable to 
provide the names of the other servicemen with certainty.  
The Board finds that corroboration is particularly crucial 
here where the veteran is delusional.  The 1998 examiner 
stated that "[a]s the veteran did not actually experience 
the stressor/witness the killing nor is there any evidence 
that the veteran was actually threatened with physical harm 
himself by the German police, much of his beliefs are of a 
delusional nature."

Absent credible supporting evidence that the claimed 
inservice stressor actually occurred, the evidence does not 
support a grant of the claim for service connection for PTSD.  
The Board is not required to accept the appellant's 
uncorroborated account of his military experiences as a basis 
for substantiating a claim, notwithstanding health 
professionals who accept as truthful the appellant's reported 
service medical history for purposes of treatment and 
diagnosis.  See Wood v. Derwinski, 1 Vet.App. 406 (1991).

Accordingly, in view of the above, entitlement to service 
connection for PTSD is not warranted.  In reaching this 
conclusion, the undersigned has placed particular emphasis 
upon the lack of evidence to establish that the appellant 
engaged in combat with the enemy and the lack of objective 
corroboration of the appellant's reported stressor events.


ORDER

A claim for entitlement to service connection for PTSD is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

